Citation Nr: 0923811	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  99-11 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence  has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for bilateral foot 
disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a disability 
manifested by tingling and numbness in the arms and hands.

10.  Entitlement to a rating in excess of 40 percent for 
lumbar degenerative disc disease with intervertebral disc 
syndrome.

11.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.

12.  Entitlement to an initial rating in excess of 10 percent 
for L5-S1 radiculopathy of the right lower extremity.

13.  Entitlement to an initial rating in excess of 10 percent 
for L5-S1 radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran had service in the Reserves from November 1979 to 
December 2002, to include Active Duty for Training from 
November 1979 to March 1980, from August 12 to August 26, 
1989, and from July 8 to July 22, 1995.  

In January 2002, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a left ankle 
disability, claimed as the residuals of a left ankle sprain.  
The Veteran was notified of that decision, but  he did not 
file a timely appeal.  Therefore, that decision is final.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  

In January 2002, the Board remanded for further development 
the issue of entitlement to service connection for a skin 
disorder.  Following the requested development, the RO 
confirmed and continued its denial of entitlement to service 
connection.  Thereafter, that issue was returned to the Board 
for further appellate consideration.

On November 3, 2003, the RO received the Veteran's 
application to reopen his claim of entitlement to service 
connection for a left ankle disability.  He also filed claims 
of entitlement to service connection for a right ankle 
disability; bilateral shoulder, knee and foot disorders, an 
eye disorder, headaches, and disability manifested by 
tingling and numbness in the arms and hands.  In addition, 
the Veteran filed claims of entitlement to increased ratings 
for degenerative disc disease of the cervical and lumbar 
spine. 

By a rating action in January 2005, the RO raised the 
Veteran's rating for degenerative disc disease of the lumbar 
spine from 20 percent to 40 percent disabling, effective 
November 3, 2003.  The RO confirmed and continued the 
20 percent rating for degenerative disc disease of the 
cervical spine.  The RO further declined to reopen the issue 
of entitlement to service connection for a left ankle 
disability.  Finally, service connection for bilateral 
shoulder, knee and foot disorders, a right ankle disorder, an 
eye disorder, headaches, and a disability manifested by 
tingling and numbness in the arms and hands was denied.  The 
Veteran thereafter perfected an appeal.  

In a March 2008 rating decision VA granted separate 10 
percent schedular ratings for L5-S1 radiculopathy in each 
lower extremity.  

In November 2008, the Veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

The claim to reopen the issue of entitlement to service 
connection for a left ankle disorder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1  The presence of an identifiable bilateral shoulder 
disability that is related to service has not been 
established. 

2.  The presence of an identifiable bilateral knee disability 
that is related to service has not been established. 

3.  The presence of an identifiable right ankle disability 
that is related to service has not been established. 

4.  The presence of an identifiable bilateral foot disability 
that is related to service has not been established. 

5.  The presence of an identifiable eye disability that is 
related to service has not been established. 

6.  A fungal infection, tinea unguam, is related to the 
Veteran's military service.

7.  The presence of an identifiable headache disability that 
is related to service has not been established. 

8.  The presence of an identifiable disability, manifested by 
tingling and numbness in the upper extremities, that is 
related to service has not been established. 

9.  The Veteran's lumbar degenerative disc disease with 
intervertebral disc syndrome is not manifested by any form of 
ankylosis, or by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

10.  The Veteran's cervical degenerative disc disease is not 
manifested by forward flexion limited to 15 degrees or less, 
or by favorable ankylosis of entire cervical spine.  

11.  Since November 3, 2003, the Veteran's L5-S1 
radiculopathy of the right lower extremity has been 
productive of no more than mild incomplete paralysis.

12.  Since November 3, 2003, the Veteran's L5-S1 
radiculopathy of the left lower extremity has been productive 
of no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability is not the result of 
disease or injury incurred in or aggravated by service  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.6(c)-(d), 3.159, 3.303 (2008).  

2.  A bilateral knee disability is not the result of disease 
or injury incurred in or aggravated by service  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.6(c)-(d), 
3.159, 3.303.  

3.  A right ankle disability is not the result of disease or 
injury incurred in or aggravated by service  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.6(c)-(d), 
3.159, 3.303.  

4.  A bilateral foot disability is not the result of disease 
or injury incurred in or aggravated by service  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.6(c)-(d), 
3.159, 3.303.  

5.  A bilateral eye disability is not the result of disease 
or injury incurred in or aggravated by service  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.6(c)-(d), 
3.159, 3.303.  

6.  Chronic tinea unguam was incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b); 
38 C.F.R. § 3.6(c)-(d), 3.102, 3.159, 3.303.  

7.  A headache disability is not the result of disease or 
injury incurred in or aggravated by service  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.6(c)-(d), 
3.159, 3.303.  

8.  A disability manifested by upper extremity tingling and 
numbness is not the result of disease or injury incurred in 
or aggravated by service  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A; 38 C.F.R. § 3.6(c)-(d), 3.159, 3.303.  

9.  The criteria for a rating in excess of 40 percent for 
lumbar degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2008).

10.  The criteria for a rating in excess of 20 percent for 
cervical degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2008).

11.  The criteria for an initial rating in excess of 10 
percent for L5-S1 radiculopathy of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 8520 (2008).

12.  The criteria for an initial rating in excess of 10 
percent for L5-S1 radiculopathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for the disorders listed 
on the title page save for a left ankle disorder.  The issues 
before the Board also include claims of entitlement to 
increased ratings for cervical and lumbar degenerative disc 
disease; and for L5-S1 radiculopathy of each lower extremity.  
After reviewing the record, the Board finds that VA has met 
that duty.

In November 1993 and November 2003, VA received the Veteran's 
applications for service connection and for increased 
ratings, and there is no issue as to providing an appropriate 
application form or completeness of the applications. 

With respect to the claims of entitlement to increased 
initial ratings for lower extremity radiculopathy because 
service connection, an initial rating, and an effective date 
have been assigned for the disorders at issue, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
With respect to the claims of entitlement to service 
connection the requirements of 38 U.S.C.A. §§ 5103 and 5103A 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in December 2003 of the 
information and evidence needed to substantiate and complete 
the claims, to include notice of what part of that evidence 
is to be provided by the claimant and what part VA will 
attempt to obtain.  While the Veteran was not provided notice 
how disability ratings and effective dates are determined 
concerning the service connection claims, that error was 
harmless in light of the decisions below.  In this respect, 
to the extent that service connection is denied, any question 
regarding ratings and effective dates is rendered moot.  To 
the extent that service connection is granted, the Veteran 
preserves his right to appeal both the initial rating and 
effective date assigned.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order. 

Analysis

The Service Connection Claims

The Veteran contends that he has disabilities of the right 
ankle, shoulders, knees, feet, and eyes, as well as headaches 
and a skin disease.  He maintains that all of these disorders 
had their onset during or as a result of his lengthy service 
in the Reserve.  Therefore, he maintains that service 
connection is warranted.  

After carefully considering the Veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that entitlement to service connection for tinea 
unguam is warranted.  The preponderance of the evidence, 
however, is against the Veteran's all other remaining claims 
of entitlement to service connection.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131. 

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2008). ACDUTRA is 
generally full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. 3.6(c)(1) (2006). 
INACDUTRA is generally Reserve duty other than full-time 
duty. 38 C.F.R. 3.6(d) (2008).

As a general matter, the evidence must show (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Shoulders, Knees, Right Ankle, and Feet

The Veteran's September 1979 service entrance examination 
report is negative for any complaints or clinical findings of 
disabilities involving the shoulders, knees, right ankle, or 
feet.  

During a quadrennial examination in March 1984, the Veteran 
responded in the affirmative, when asked if he then had, or 
had ever had, a trick or locked knee and of foot trouble.  On 
examination, however, his feet and lower extremities were 
found to be normal.

On July 20, 1993, the Veteran was treated for a cut on his 
left foot.  

In May 1996, the Veteran was treated for a one day history of 
chest pain, back pain, and a left trapezius strain.

In April 1997, the Veteran fell from a fuel tanker and struck 
his left elbow, left hip, back, and hurt his left ribs.  He 
complained of upper and lower back discomfort as well as left 
shoulder and elbow pain.  Examination revealed normal 
findings.  The Veteran was prescribed pain medication, and 
released.  

On a Statement of Medical Examination and Duty Status, the 
Veteran's unit commander verified that the appellant was on 
active duty at the time of the accident and that he had 
fallen from a tanker truck causing injury to his side, 
shoulder, and back.  The commander reported that the Veteran 
had been seen by medical personnel, prescribed pain 
medication, and released.  The commander stated that the 
accident occurred in the line of duty but that Veteran did 
not seem to be physically impaired on the date in question.

On May 4, 1997, the Veteran was prescribed medication for 
musculoskeletal pain from his fall.  He was also given five 
days of restrictions on climbing and prolonged standing or 
walking.  

On May 13, 1997, the Veteran was advised to miss two weeks of 
work due to a cervical and lumbar strain.  

During a December 1998 Reserve examination the Veteran 
responded in the affirmative, when asked if he then had, or 
had ever had, arthritis, rheumatism, or bursitis; bone, 
joint, or other deformity; and a painful or trick shoulder or 
elbow.  He denied having had, or now having, a trick or 
locked knee or foot trouble.  On examination, his upper and 
lower extremities were found to be normal.  There were no 
clinical findings of any abnormalities involving the 
shoulders, knees, right ankle, or feet.

In June 1999, the Veteran was treated for a left knee strain, 
and given a one week profile which precluded running and 
jumping activities.  He was restricted to jogging at his 
pace. 

In February 2000 and March 2001, the Veteran complained of 
back, neck, and shoulder pain.  No associated disability was 
diagnosed.  

Shoulder pathology was identified in September 2000, when a 
VA health care provider stated that the Veteran likely had 
supraspinatus tendinitis of the shoulders.  However, that 
finding has not been identified again since.  

Although the Veteran has complained of multiple joint pain 
for many years, there is simply no diagnosis of chronic, 
identifiable pathology to support his complaints.  The 
Veteran does have an assessment of myofascial pain.  Records 
pertaining to a nonservice connected psychiatric disorder 
note many somatic complaints.  Pain alone, however, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 
1361-1362 (2001).  Absent evidence of current identifiable 
disability, the Veteran does not meet the criteria for 
service connection.

The primary support for these claims comes from the Veteran.  
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion linking his current 
ailments to service, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence entitlement to service connection for shoulder, 
knee, right ankle, and feet disorders is denied.

The Eyes

During his September 1979 enlistment examination, the Veteran 
demonstrated a right eye refractive error, manifested by 
20/30 visual acuity for distance.  His visual acuity in the 
left eye was 20/20.  He denied wearing glasses or contact 
lenses.  His decreased visual acuity did not disqualify him 
from entering service.  He was diagnosed with a refractive 
error.

During a March 1984 quadrennial examination the Veteran was 
found to have decreased visual acuity manifested by 20/25 
right eye distance vision, and 20/30 right eye and 20/25 left 
eye near vision.  

During the remainder of his service, his visual acuity was 
20/20, bilaterally. The Veteran's service treatment records 
are negative for any eye disability of any kind.  

In November 1994, the Veteran was treated for pinkeye at 
Rockville Family Practice.

In January 1996, during VA outpatient treatment the Veteran 
complained of blurred vision.  

Although the Veteran entered service with a refractive error, 
a refractive error is not considered a disease for which 
service connection may be granted.  38 C.F.R. § 3.303(c).  
Indeed, there is no competent evidence of any chronic 
identifiable eye disability for which service connection may 
be granted.  As above, the only reports to the contrary come 
from the Veteran.  While the Veteran is competent to state 
that he has trouble seeing, he is not competent to diagnose 
the cause of any current vision disorder, or relate any 
current visual disorder to service.  Espiritu.  Absent 
competent evidence of current eye disability, the Veteran 
cannot meet the criteria for service connection.  
Accordingly, service connection for the claimed eye 
disability is denied.


The Skin

During the Veteran's September 1979 service entrance 
examination, there were no complaints or clinical findings of 
skin disease of any kind.  

On August 21, 1989, the Veteran was given foot powder, after 
complaining of itching between his toes.  

On DA Form 2173, Statement of Medical Examination and Duty 
Status, the Veteran's commanding officer reported that from 
November 12 through November 26, 1989, the Veteran had been 
on Active Duty for Training at Fort Stewart, Georgia. 

During service on July 20, 1993, there was dry, chafing skin 
in the Veteran's groin area.  

During a quadrennial examination on August 7, 1993, the 
Veteran was found to have onychomyscosis of the left toenail. 

The Veteran's service treatment records show that  on 
July 20, 1995, and on May 16, 1996, the Veteran was treated 
for tinea cruris.  The Veteran received Certificates of 
Achievement which showed that he had been on annual training 
from July 8 to July 22, 1995 at Camp Shelby, Mississippi, and 
from May 1 to May 25, 1996 at Fort Polk, Louisiana.  

VA outpatient treatment records show that in May 1997, the 
Veteran was treated for tinea pedis and onychomycosis of the 
toenails.  The following month, he was treated for complaints 
of dry skin and hyperpigmented papules on his back and legs.  
Since that time, the Veteran has been treated or examined by 
VA for various skin diseases, diagnosed primarily as 
dermatophytosis of the nails and feet, tinea cruris, tinea 
pedis, tinea versicolor, and dermatitis.  For example, 
following a VA examination in February 2000, the various 
diagnoses were tinea versicolor and tinea pedis.  

In April 2006, the Veteran's son and N. G. reported that the 
Veteran had a body rash manifested by generalized blistering 
and black spots.  They stated that the Veteran's skin problem 
caused constant pain and itching.

In December 2008, the Veteran's treating VA physician 
reported that he was treating the Veteran for tinea unguam.  
The VA physician stated that tinea unguam was very likely due 
to the Veteran's military service in 1980.  

A review of the foregoing evidence shows that the Veteran has 
had a diagnosis of tinea pedis for many years and strongly 
suggests that it was first manifested by itching between the 
toes in August 1989.  That was during a period of Active Duty 
for Training and the evidence of record shows that it has 
generally been chronic since.  The Veteran's current treating 
physician notes that the veteran is being treated for a 
fungal infection of the feet and that tinea unguam is likely 
related to service.  Therefore, the Board finds a reasonable 
basis for service connection for tine unguam.  At the very 
least, there is an approximate balance of evidence both for 
and against the claim that tinea unguam had its onset in 
service. Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102.  Accordingly, service connection for tinea 
unguam is warranted.  To that extent, the appeal is allowed.

The Board notes that the Veteran also has other skin 
disabilities such as dermatitis, tinea pedis, tinea 
versicolor, and tinea cruris.  He maintains that such 
disabilities had their onset in service, including a period 
of training in Panama.  However, the preponderance of the 
competent evidence is against those claims.  In general, 
there are no service medical records to show the development 
of skin disease during training in Panama, nor is there 
competent evidence of a nexus between any skin disorder other 
than tinea unguam and service.  In this regard, the RO has 
made exhaustive attempts to develop the record.  Despite 
those attempts, it has been unable to verify that any skin 
disorder other than tinea unguam are related to service.  Of 
course, since there is no competent evidence that a skin 
disorder developed due to an injury, service connection for a 
skin disorder presented during a period of inactive duty for 
training is precluded as a matter of law.  38 U.S.C.A. § 101.  
Finally, it is well to note that the RO has met with negative 
results despite multiple requests to various organizations, 
such as the Veteran's unit, the National Personnel Records 
Center, and the Army Reserve Personnel Command.  Without 
competent evidence linking another skin disorder to service, 
entitlement to service connection is not in order. 

Headaches

The report of the Veteran's August 1979 service entrance 
examination is negative for any complaints or clinical 
findings of headaches.  

In July 1988, the Veteran sustained a superficial laceration 
when he was hit in the head by a bolt.  Although he reported 
some dizziness, there were no accompanying headaches, and he 
was returned to duty.  

During VA treatment in July 1994 and July 1999 and during 
treatment at the Rockdale Family Practice in October1995, the 
Veteran complained of left-sided neck pain and a headache.  
The diagnoses were neck pain, back pain, and muscle spasm. 
The Veteran again complained of headaches following a fall 
from a tanker truck in April 1997.  

In January 1998, during treatment at Rockdale Family 
Practice, the Veteran complained of migraine headaches.  
Notably, following an examination the diagnosis was 
sinusitis.

Following a January 1999 VA examination, it was noted that 
the Veteran's head trauma had resolved without objective 
findings.  

During VA outpatient treatment in November 2000, the Veteran 
continued to complain of migraine headaches.  In March 2004, 
a CT of the Veteran's head was unremarkable. 

Despite the Veteran's complaints, the preponderance of the 
competent evidence of record is against a finding that the 
Veteran has a chronic, identifiable headache disability that 
is related to service.  There is no competent evidence of 
record that any claimed in-service head injury resulted in 
chronic headaches or that any current headache disorder is 
related to service.  Rather, headaches have been associated 
with nonservice-connected disabilities such as sinusitis.  
Moreover, there is no competent evidence of a nexus between 
the claimed headache disorder and service.  As such, the 
evidence of record preponderates against granting service 
connection for headaches, the claim is denied.

Tingling and Numbness in the Upper Extremities

The report of the Veteran's August 1979 service entrance 
examination is negative for any complaints or clinical 
findings disability manifested by tingling and numbness in 
either upper extremity.  

In May 1996, the Veteran was treated for a left trapezius 
strain.  There were no motor or nerve symptoms. 

In April 1997, after the Veteran fell off the fuel tanker 
during Active Duty for Training, he denied any upper 
extremity numbness.  

X-rays of the cervical spine, taken by VA in May 1997 and 
June 1999 revealed mild degenerative changes with prominent 
hypertrophic spurring and slight narrowing of the disc space 
at C5-C6. 

During a January 1999 VA examination, the Veteran complained 
of numbness and tingling in his hands.  However, there were 
no findings of any objective pathology affecting the upper 
extremities.  

VA outpatient records show that in April 1999, the Veteran 
was treated for chronic neck pain without radiculopathy. 

In May 2000, during VA occupational therapy, the Veteran 
demonstrated antalgic movement in the upper extremities with 
neck movement.  He also complained of numbness in both hands.

An August 2000 cervical MRI showed a small osteophyte discal-
complex at C4-C5, without evidence of cord compression.

In February 2001, the Veteran was treated by VA for 
myofascial pain.  He was unable to lift his upper extremities 
above 60 degrees due to tightness in his back.  The health 
care provider stated that the appellant's myofascial pain was 
out of proportion to physical examination findings and 
objective studies.  

During VA treatment in March 2002, the Veteran reported pain 
radiating from his neck into his upper extremities causing 
tingling and numbness.  The examiner also questioned whether 
the Veteran's mechanical/myofascial neck pain involved 
magnification of his symptoms.

In April 2004, the veteran was examined by VA.  There was 
evidence of radiating neck pain on movement.  The Veteran's 
upper extremity motor function was 4/5, bilaterally.  While 
sensation was normal, right upper extremity reflexes were 3+ 
and those in his left upper extremity were 2+.  An MRI 
revealed mild to moderate degenerative joint disease at C5-
C6.  The previous suspicion of disc space narrowing at that 
level was not seen.  

During VA emergency room treatment in July 2005, the Veteran 
complained of pain in his hands and back, and 
tendinitis/arthritis in his hands.  The Veteran had mild 
tenderness at the first metacarpophalangeal joint on his 
right hand.  Following a clinical examination, the diagnosis 
was degenerative joint disease.  However, there was no X-ray 
evidence to confirm the diagnosis.  

During VA outpatient treatment in January 2006, the Veteran 
had a small, nontender nodule on the fifth digit of his right 
hand.  Again, the diagnosis was degenerative joint disease.  
However, there was no X-ray evidence to confirm the 
diagnosis.  

During a December 2006 VA examination, the Veteran wore a 
cervical collar which he was reportedly unable to remove it 
due to constant, severe pain.  Consequently, the examiner was 
unable to perform an objective examination of the Veteran's 
neck.  He was reportedly unable to perform motor or sensory 
testing in his upper extremities; however, his deep tendon 
reflexes in the upper extremities were 1+, bilaterally.

During a January 2007 VA examination, there was evidence of 
radiating pain on movement of the cervical spine.  Motor and 
sensory functions of the upper extremities were within normal 
limits.  The biceps reflexes were 1+, bilaterally, while the 
triceps reflexes were 2+, bilaterally.  

In August 2007, VA X-rays of the Veteran's spine were normal 
with no evidence of bony arthrosis.  A MRI revealed minor 
cervical degenerative disc disease with a small central 
herniated disc protrusion at C3-C4 and minimal dorsal disc 
osteophyte complexes at C4-C5, C5-C6, and C6-C7. 

A review of the Veteran's service treatment records is 
negative for any complaints or clinical findings of chronic, 
identifiable disability of either upper extremity.  Although 
he reports that the fall from a fuel tanker in April 1997 led 
to such disabilities, he denied any numbness of the upper 
extremities at the time of the accident.  Since then, the 
Veteran has complained of numbness and tingling in his upper 
extremities.  However, there has been no objective pathology 
to account for those complaints.  Indeed, despite the 
evidence of radiating pain, there has been no diagnosis of a 
separate, identifiable disability affecting the Veteran's 
upper extremities.  Moreover, there is no competent evidence 
finding that the Veteran's upper extremity complaints are due 
to his neck disorder, or that any upper extremity radicular 
pain is related to cervical degenerative disc disease.  
Again, the primary reports to the contrary come from the 
Veteran.  However, as noted above, he is not competent to 
render an opinion as to the etiology of a particular 
disorder.  Espiritu.

Absent competent evidence of a chronic, identifiable upper 
extremity disorder, the Veteran cannot meet the criteria for 
service connection.  Therefore, service connection for 
disability manifested by tingling and numbness of the upper 
extremities is not warranted and that claim is denied. 


Additional Considerations

In arriving at the foregoing decisions the Board has 
considered the doctrine of reasonable doubt.  However, that 
doctrine can only be invoked where there is an approximate 
balance of evidence. With respect to the claim of entitlement 
to service connection for tinea unguam, there was such a 
balance.  The Board then resolved all reasonable doubt in 
favor of the Veteran, and service connection was granted on 
that basis.  With respect to the other claims of entitlement 
to service connection for the other disabilities at issue, 
the preponderance of the evidence is against the Veteran's 
claims. Therefore, other than the issue of entitlement to 
service connection for tine unguam, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102. 

The Increased Rating Claims

The Veteran contends that the ratings for his cervical and 
lumbar degenerative disc disease, and for L5-S1 radiculopathy 
in each lower extremity do not adequately reflect the level 
of impairment caused by those disabilities.  Therefore, he 
maintains that increased ratings are warranted.  

After carefully considering the Veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
each of these claims.  Hence, they will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an initial 
rating award is at issue (as in this case with respect to 
radiculopathy of the left lower extremity) separate ratings 
can be assigned for separate periods from the time service 
connection became effective.).  The following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Lumbar Spine

The Veteran is service connected for both lumbar degenerative 
disc disease and a lumbar intervertebral disc syndrome.  An 
intervertebral disc syndrome is rated either on the basis of 
the total duration of incapacitating episodes or on the basis 
of the general rating formula set forth below.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The method selected will be 
the one which results in the higher evaluation after all 
disabilities are combined under 38 C.F.R. § 4.25.  

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

In the alternative, the Veteran's intervertebral disc 
syndrome may be rated under the general rating for diseases 
and injuries of the spine.  Under that formula, the ratings 
are assigned with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  More 
specifically, a 40 percent rating is warranted when forward 
flexion of the thoracolumbar spine is accomplished to 30 
degrees or less; or, when there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the Veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In this case, the evidence shows that the Veteran receives 
treatment for his lumbar disability.  His disorder is 
manifested primarily by complaints of pain, muscle spasms, 
limitation of motion, and an abnormal posture and gait.  He 
uses a back brace and a walker.  Although the VA examination 
reports from April 2004, December 2006, and January 2007, 
show limitation of flexion to as little as 10 degrees, there 
is no competent evidence of unfavorable ankylosis of entire 
thoracolumbar spine.  The Veteran reports incapacitating 
episodes, as well as, additional limitation of back motion on 
repeat testing, fatigue, weakness, lack of endurance, and 
incoordination.  However, there is no competent evidence that 
the Veteran experiences incapacitating episodes, as that term 
is defined by VA, having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a.  There 
is no evidence of heat, swelling, discoloration, deformity, 
or atrophy.  Hence, the findings more nearly reflect the 
criteria for the 40 percent rating currently in effect.  
Therefore, that rating is confirmed and continued, and the 
appeal is denied.

In arriving at this decision, the Board finds no separately 
clinically identifiable neurologic bowel or bladder 
disability associated with the Veteran's low back disorder.  
While the Veteran reports erectile dysfunction, and urinary 
and stool incontinence, there are no objective signs of 
separate, identifiable bowel or bladder neurologic 
abnormalities.  The Veteran was not wearing a pad or diaper 
during either examination, and his underwear was not soiled.  
His rectal tone was normal, and there was no evidence of 
perineal anesthesia.  Indeed, the rectal and genital 
examinations were normal.  

In May 2007, the Veteran reported periodic incontinence of 
urine and stool and requested a refill of diapers and wipes.  
On examination, however, his rectal tone was found to be 
excellent.  

In December 2008, a treating physician at VA noted that the 
Veteran complained about being incontinent of urine and 
stool.  However, there were no clinical findings to 
substantiate that notation.

Absent competent evidence of identifiable neurologic 
disabilities associated with the Veteran's low back 
disability, separate ratings for bowel and/or bladder 
neurologic disabilities are not warranted.

The Cervical Spine

The Veteran contends that the 20 percent rating for his 
cervical degenerative disc disease does not adequately 
reflect the level of impairment caused by that disability.  
He notes that he has severe pain which causes him to miss 
approximately two days of work per week and interferes with 
his ability to perform activities of daily living.  
Therefore, he maintains that an increased rating is 
warranted.  

Unlike the lumbar spine, the Veteran is not service connected 
for a cervical intervertebral disc syndrome.  Hence, there is 
no basis to rate the appellant based on any neurologic 
abnormality associated with the cervical spine.  Rather, the 
Board must use the general rating formula for rating diseases 
and injuries of the spine.  38 C.F.R. § 4.71a.  That formula 
provides that a 20 percent rating is warranted when forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees; or, when the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less, or when there is 
favorable ankylosis of the entire cervical spine.  Id.

In this case, the evidence shows that the Veteran receives 
treatment for his service-connected cervical spine 
disability.  It is manifested primarily by complaints of 
pain, muscle spasms, limitation of motion, and the use of 
various prosthetics, such as a neck pillow and neck brace.  
Although the reports of the VA examinations, performed in 
April 2004, December 2006, and January 2007, show limitation 
of flexion to as little as 20 degrees, there is no competent 
evidence that cervical flexion is limited to 15 degrees or 
less, or that there is of favorable ankylosis of the entire 
cervical spine.  Hence, there is no basis to award an 
increased rating.

The Board acknowledges the claim that the appellant has 
missed work due to his cervical disorder, but there is no 
evidence such as work attendance records, etc., which would 
help to corroborate his otherwise unsubstantiated claim.  

In light of the foregoing, the Board finds that the Veteran's 
cervical degenerative disc disease more nearly reflect the 
criteria for the 20 percent rating currently in effect.  
Accordingly, that rating is confirmed and continued, and the 
appeal is denied.

Lower extremity radiculopathy 

The Veteran contends that he has severe pain which radiates 
to his toes and which requires him to use various prosthetic 
devices, including a back brace, walker, and cane.  In 
addition, he states that his service-connected low back 
disorder causes him to miss approximately two days of work 
per week and interferes with his ability to perform 
activities of daily living.  Therefore, he maintains that an 
increased rating is warranted.  

Lower extremity radiculopathy is rated a paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124, Diagnostic Code 8520.  A 
10 percent rating is warranted for mild, incomplete paralysis 
of the sciatic nerve; and a 20 percent rating is warranted 
for moderate incomplete paralysis.  

In this case, the evidence shows that the Veteran has 
received treatment for these disorders.  Since service 
connection became effective on November 3, 2003, they have 
been manifested primarily by some loss of strength at 4/5, as 
well as deficits in his deep tendon reflexes.  However, 
objective study reveals that sensation is generally within 
normal limits, and there is no evidence of atrophy, 
incoordination, or abnormal movement of the muscles 
associated with either lower extremity.  Moreover, 
electromyographic testing and nerve conduction studies in 
September 2007 showed only mild bilateral L5-S1 
radiculopathy.  Such evidence more nearly reflects the 
criteria for an initial 10 percent schedular rating for each 
lower extremity.  Accordingly, the respective ratings are 
confirmed and continued, and the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing increased rating decisions, the 
Board has considered the possibility of referring this case 
to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine, degenerative disc disease of the cervical 
spine, and/or the service-connected radiculopathy of the left 
lower extremity, and of the right lower extremity.  However, 
the evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of those disabilities 
are those contemplated by the regular schedular standards.  
It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to service connection for tingling and numbness 
in the arms and hands is denied.  

Entitlement to service connection for shoulder, knee, feet, 
eye, right ankle, and headache disorders is denied.

Entitlement to service connection for tinea unguam is 
granted.

Entitlement to a rating in excess of 40 percent for lumbar 
degenerative disc disease is denied.

Entitlement to a rating in excess of 20 percent for cervical 
degenerative disc disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
L5-S1 radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
L5-S1 radiculopathy of the left lower extremity is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Because these requirements define particular types of 
evidence, when providing the notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA) the Court held that it 
is necessary, in most cases, for VA to specifically inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the specific 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, Kent holds that the VCAA requires, in the 
context of a claim to reopen, that the RO look at the 
specific bases for the denial in the prior decision and to 
respond with a notice letter that describes what specific 
evidence would be necessary to substantiate that specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  

In this case, the March 2004 letter fails to fully comply 
with the specifics of Kent.  Subsequent correspondence fails 
to cure that error, development is necessary to comply with 
the notice provisions of 38 U.S.C.A. § 5108 (West 2002).  
Finally, it is well to note that the January 2005 rating 
decision at issue failed to address the question whether new 
and material evidence had been submitted.  Rather, that 
question was not addressed until the statement of the case. 

Therefore, this case is remanded for the following action: 

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  This notice must include 
citation and reference to the provisions 
of 38 C.F.R. § 3.156 (2008).  The notice 
must explain what specifically 
constitutes new and material evidence in 
light of the specific basis on which the 
January 2002 Board decision denied 
benefits.  The correspondence must notify 
the appellant of the evidence and 
information necessary to establish the 
entitlement to service connection in a 
manner consistent with Kent.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, then such 
development must be undertaken. 38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008). 
Any additional notice must comply with 
the holdings in Kent and Dingess.

3.  Thereafter, the RO must adjudicate 
the claim whether new and material 
evidence  has been received to reopen a 
claim of entitlement to service 
connection for a left ankle disability. 
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent. If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence received and not 
received; and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal. A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


